                                   AFFIDAVIT
                                       OF
                             JASON W. BAILLARGEON
                              TASK FORCE OFFICER
                       DRUG ENFORCEMENT ADMINISTRATION

       I, Jason W. Baillargeon, being duly sworn, do depose and state that:

       1.      I am a federally deputized Task Force Officer (‘TFO”) with the Drug Enforcement

Administration (“DEA”) assigned to the DEA Jefferson City Office since November 2015. As

such, I am an “investigative or law enforcement officer” of the United States within the meaning

of Title 18, United States Code, Section 2510(7), that is, an officer of the United States who is

empowered by law to conduct investigations of, and to make arrests for, offenses enumerated in

Title 18, United States Code, Section 2516(1). I am a police detective assigned to the Vice,

Narcotics and Organized Crime Unit of the Columbia Police Department (CPD), and have been a

police officer for over twenty (20) years.

       2.      While with the DEA, I have participated in drug trafficking 1 investigations

involving, among other crimes, the manufacture and distribution of controlled substances, in

violation of Title 21, United States Code, Section 841(a)(1); the unlawful use of a communications

device to commit and facilitate the commission of drug trafficking offenses, in violation of Title

21, United States Code, Section 843(b); drug trafficking conspiracies, in violation of Title 21,

United States Code, Section 846; money laundering, in violation of Title 18, United States Code,

Section 1956 and 1957; conspiracy to commit money laundering, in violation of Title 18, United

States Code, Section 1956(h); the possession of firearms by felons and other prohibited persons,

in violation of Title 18, United States Code, Section 922(g), and the possession of firearms in



       1
         As used in this affidavit, “drug trafficking” means any felony defined and punishable
under Title 21, United States Code, Section 801, et seq., and Title 21, United States Code, Section
951, et seq.



        Case 2:18-sw-03113-WJE Document 1-1 Filed 11/13/18 Page 1 of 15
furtherance of drug trafficking offenses and/or crimes of violence, in violation of Title 18, United

States Code, Section 924(c).

       3.      During my career as a law enforcement officer, I have participated in numerous

drug and firearms investigations, either as a case agent or in various support roles at both the state

and federal level. I have received specialized training on the subject of firearms, and the

possession, manufacture and distribution of controlled substances. My training and experience

has also involved, physical surveillance, the execution of search warrants, interviews of witnesses,

and the arrests and interviews of felony and misdemeanor defendants.        On numerous occasions,

I have spoken with witnesses, suspects, defendants and investigators concerning the methods and

practices used by violent offenders and/or drug traffickers in carrying out their unlawful activities,

including methods of concealment in order to avoid detection. Through these investigations, my

training, experience, conversations with experienced agents, other investigators and law

enforcement personnel, I am aware that drug traffickers and violent offenders use firearms for

protection of their person(s) and their business(es), and for intimidation, in order to bolster their

image and maintain their reputation and status within the criminal community. Drug traffickers

and violent offenders are often robbed of their unlawful products, shot at, injured, and as a result

commit retaliatory acts of violence. I am also aware that drug traffickers will sometimes rob other

drug traffickers of their money and/or controlled substances. I am familiar with the methods

employed by drug traffickers in general to smuggle, safeguard and distribute drugs, and to collect

and launder drug-related proceeds. These methods include the use of debit calling cards, public

telephones, wireless communications technology such as cellular telephones and text messaging,

counter-surveillance, elaborately planned smuggling schemes tied to otherwise legitimate


                                                  2




        Case 2:18-sw-03113-WJE Document 1-1 Filed 11/13/18 Page 2 of 15
businesses, false or fictitious identities, and coded communications in an attempt to avoid detection

by law enforcement and circumvent investigations, and also to avoid alerting ordinary citizens.

When using cellular telephones, I am aware that the methods employed by drug traffickers include

the use of false names to obtain cellular telephones, use of numerous cellular telephones, dropping

and/or changing cellular telephone numbers, and using code words when talking on cellular

telephones and/or using text messaging.

       4.      In support of this Application for Search Warrant, I state that based upon my

training, experience, and participation in other investigations involving cocaine, cocaine base

“crack”, marijuana, heroin, methamphetamine and/or other controlled substances, that persons

engaged in large scale drug trafficking organizations typically have the following items on hand

at their homes and locations where they store, sell and distribute controlled substances:

       a) Large amounts of U.S. currency reflecting receipts from drug dealing and/or funds used
          to procure additional drugs for resale;
       b) Records detailing the receipt and subsequent sale of drugs, and also reflecting amounts
          of money paid, received, and/or due from purchasers or suppliers of drugs;
       c) Triple-beam, digital, or other types of scales used to weigh quantities of drugs;
       d) Plastic bags, plastic, and other materials used to package drugs for resale;
       e) Firearms or other weapons used to protect large amounts of drugs and/or United States
          currency, or the premises, or participants in the conspiracy;
       f) Financial records (such as automobile titles, automobile insurance records, real estate
          purchases, and rental records, bank statements, checks, bank account passbooks,
          receipts, money order and cashier’s check copies, wire transfers, deposit items, bank
          drafts, certificates of deposit, financial statements, loan records, payment journals, false
          identifications used to acquire assets or make expenditures in alias or nominee names)
          which reflect the purchase of assets (both personal and real property) and making of
          personal expenditures using the profits generated from the illegal sale of drugs;
       g) Various cutting agents, such as other controlled and non-controlled substances, used to
          dilute methamphetamine, marijuana and synthetic marijuana prior to its resale in order
          to generate additional profits;
       h) Photographs showing themselves and/or other persons engaged in drug trafficking;
       i) Addresses and telephone books listing the names and addresses of the associates,
          suppliers, and customers of the drug trafficker;


                                                 3




        Case 2:18-sw-03113-WJE Document 1-1 Filed 11/13/18 Page 3 of 15
       j) Tickets, schedules, papers, notes, receipts, and other items relating to domestic or
          foreign travel;
       k) Keys or records reflecting the rental or location of safe deposit boxes, mail drops and
          storage units;
       l) Electronic paging devices and/or cellular telephones utilized in the drug trade; and
       m) Computers, computer software, and computer diskettes utilized to maintain financial
          records.

       5.     I further state that based on my training, experience, and participation in other

investigations involving methamphetamine, marijuana, and synthetic marijuana and/or other

controlled substances:

       a) Drug traffickers very often place assets in names (individuals and/or corporate) other
          than their own to avoid detection of these assets by government agencies;
       b) Drug traffickers very often possess firearms for protection of the unlawful business,
          and frequently hide the firearms on the premises where they reside and/or where the
          unlawful business is being conducted;
       c) Although these assets are in other persons’ names, the drug dealers actually own and
          continue to use these assets and exercise dominion and control over them;
       d) Drug traffickers frequently maintain, on hand, large amounts of U.S. currency in order
          to maintain and finance their ongoing narcotics business;
       e) Drug traffickers frequently maintain books, records, receipts, notes, ledgers, airline
          tickets, money orders, and other papers relating to the transportation, ordering, sale and
          distribution of controlled substances; drug traffickers commonly consign controlled
          substances to their clients and transporters; that the aforementioned books, records,
          receipts, notes, ledgers, etc. are maintained where the traffickers have ready access to
          them;
       f) It is common for drug traffickers to secrete contraband, proceeds of drug sales, and
          records of drugs transactions in secure locations within their residences, out buildings,
          sheds, hidden compartments in vehicles and/or their business locations for their ready
          access and to conceal them from law enforcement authorities;
       g) It is common for drug traffickers to conceal in their residences and businesses
          controlled substances, large amounts of currency, financial instruments, precious
          metals, jewelry, and other items of value and/or proceeds of drug transactions; and
          evidence of financial transactions relating to: obtaining, transferring, secreting, or the
          spending of large amounts of money made from engaging in narcotics trafficking
          activities;
       h) Drug traffickers amass large proceeds from the sale of drugs, and they attempt to
          legitimize these profits. To do so, drug traffickers utilize domestic banks and their
          attendant services, including but not limited to, securities, cashier’s checks, money
          drafts, letters of credit, brokerage houses, real estate, shell corporations, and business
          fronts;

                                                4




        Case 2:18-sw-03113-WJE Document 1-1 Filed 11/13/18 Page 4 of 15
       i) Drug traffickers commonly keep in books or on papers: names, addresses and telephone
          numbers of their associates in the illicit trafficking business;
       j) Drug traffickers often carry weapons to protect themselves and their controlled
          substances from theft by other trafficking organizations and seizure by law enforcement
          agencies, and hide these weapons in homes and other areas where money and controlled
          substances are stored; and
       k) Drug traffickers often use cellular telephones and other forms of electronic
          communications to contact their associates, place orders for narcotics, and control the
          delivery of illegal contraband.

       6.      The following information is based upon my personal knowledge as well as

information provided to me by other federal, state and local officers and is presented as probable

cause for a search warrant authorizing the search of 2800 South Providence Road, Apt. 1B,

Columbia, Boone County, Missouri for the items listed in Attachment B. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant, and does not set

forth all of my knowledge about this matter. The following is a summary of the investigation:

       7.      On July 27, 2018, and again on August 29, 2018, a United States District Judge for

the Western District of Missouri signed orders, which authorized the interception of wire and

electronic communications on (573) 864-4369, a T-Mobile telephone utilized by JEROME

RAINEY. Investigators initiated the interception of wire and electronic communications on July

30, 2018, which terminated after 11:59 p.m. on September 27, 2018. The orders authorized the

interception of electronic and wire communications regarding, among others, the conspiracy to

manufacture and distribution of controlled substances, in violation of Title 21, United States Code,

Section 841(a)(1); the unlawful use of a communications device to commit and facilitate the

commission of drug trafficking offenses, in violation of Title 21, United States Code, Section

843(b); drug trafficking conspiracies, in violation of Title 21, United States Code, Section 846;

money laundering, in violation of Title 18, United States Code, Sections 1956 and 1957;


                                                 5




        Case 2:18-sw-03113-WJE Document 1-1 Filed 11/13/18 Page 5 of 15
conspiracy to commit money laundering in violation of Title 18, United States Code, Section

1956(h); the possession of firearms by felons and other prohibited persons, in violation of Title

18, United States Code, Section 922(g), and the possession of firearms in furtherance of drug

trafficking offenses and/or crimes of violence, in violation of Title 18, United States Code, Section

924(c).

          8.   On October 17, 2018, a United Stated District Judge for the Western District of

Missouri signed an order which authorized the interception of wire and electronic communications

on (573) 303-1911, a Sprint telephone utilized by RODNEY ARNOLD. Investigators initiated

the interception of wire and electronic communications on October 18, 2018, which are scheduled

to terminate after 11:59 p.m. on November 16, 2018. This order authorized the interception of

wire and electronic communications regarding the same target offenses listed above in ¶ 7.

          9.   Based upon my experience in this investigation, particularly the monitoring of wire

and electronic interceptions, and surveillance of individuals targeted in this investigation, I have

confirmed that BILAL HILL resides at 2800 South Providence Road, Apt. 1B, Columbia, Boone

County, Missouri, and is a dealer of marijuana and synthetic marijuana (commonly referred to as

K2), and other controlled substances. I believe HILL works in conjunction with ARNOLD and

DEMARCUS CAIN (a/k/a “DC”).             I also believe HILL stores, repackages and distributes

marijuana and synthetic marijuana, United States Currency, and proceeds obtained by illegal

means, such as the repetitive sale of controlled substances, at 2800 South Providence Road, Apt.

1B, Columbia, Boone County Missouri. In part, my statements are based upon my experience and

that of others monitoring the interceptions set forth below. Some of the phone calls have been




                                                 6




          Case 2:18-sw-03113-WJE Document 1-1 Filed 11/13/18 Page 6 of 15
summarized and interpreted when either slang or code was used. In certain calls, the pertinent

sections have been quoted verbatim, particularly when no interpretation was required.

       10.     On October 19, 2018, at approximately 12:34 p.m., ARNOLD called HILL and

asked if HILL had a “Clock” (slang term for a scale) “over there” (meaning HILL’s residence at

2800 South Providence Road, Apt. 1B, Columbia, Boone County, Missouri). Based on my

training, experience and knowledge of this investigation, I believe HILL had possession of a scale

which he uses for the storage, packaging and distribution of marijuana or synthetic marijuana at

his residence. Based upon my training, experience and knowledge of this investigation, this call

to HILL was made subsequent to ARNOLD’s own admission to others, via other intercepted

telephone calls, that he had stolen a large amount of controlled substances, specifically a “peanut”

(believed to be a code word for a pound of controlled substances).

       11.     On October 21, 2018, at approximately 3:48 p.m., ARNOLD called HILL, who

stated he had a source of supply for synthetic marijuana (“I got that ear nigga”) and it was of good

quality (“I got some lay me down nigga”). ARNOLD and HILL discussed the source of supply

and ARNOLD stated, “he ran up on me in traffic about selling me a whole zip. Nigga I don’t need

a whole zip, I hurt myself with a whole zip of that shit.” Based on my training, experience and

knowledge of this investigation, I believe HILL had a source of supply for synthetic marijuana,

and ARNOLD indicated his source of supply had contacted him and attempted to sell him a whole

ounce of what agents believe to be controlled substances. ARNOLD responded he did not want

the whole ounce because, with that much, he had the potential to hurt himself.

       12.     On October 24, 2018, at approximately 4:56 p.m., HILL called ARNOLD and

asked, “you got some smokies?” and ARNOLD responded he had “twenty four.” HILL stated he


                                                 7




        Case 2:18-sw-03113-WJE Document 1-1 Filed 11/13/18 Page 7 of 15
had “someone” that wanted to purchase a “half pack.” Based on my training, experience and

knowledge of this investigation, I believe HILL wanted to purchase wanted to purchase

(“smokies”) and, in turn, sell it to an unidentified person.

       13.     On October 26, 2018, at approximately 11:25 p.m., ARNOLD called HILL and

asked where HILL was. HILL stated he was at “home, coolin’.” ARNOLD asked, “you got some

smoke?” and HILL responded, “Yeah, always.” HILL stated, “hey, listen man, I’m even keel all

the time, you feel me? Everybody loves me. You know what I’m sayin’? I keep flavor and it just

don’t change. You know what I’m talking about? My shoes is wet. You know what I’m saying?

Holler at me when you get ready, you know what I’m saying?” Based on my training, experience

and knowledge of this investigation, I believe ARNOLD called HILL for marijuana and HILL

stated he “always” has marijuana (“hey, listen man, I’m even keel all the time, you feel me?

Everybody loves me. You know what I’m sayin’? I keep flavor and it just don’t change. You

know what I’m talking about?) I also believe HILL stated he would sell marijuana to ARNOLD

when he was ready (“Holler at me when you get ready, you know what I’m saying?”).

       14.     On November 1, 2018, at approximately 9:18 a.m., ARNOLD called HILL’s phone

and stated, “Police outside your house boy.” The person who responded was believe to be DURAN

JONES, who indicated that HILL was “havin’ an episode” and had been having the episode “for

forty five minutes and he can’t come out of it.” Law enforcement was summoned to the scene and

identified JONES, TYHESIA BRIMMAGE and HILL at the residence. Based on my training,

experience and knowledge of this investigation, I believe HILL had been ingesting synthetic

marijuana (“K2”) and had an overdose reaction for which he required medical assistance.




                                                  8




        Case 2:18-sw-03113-WJE Document 1-1 Filed 11/13/18 Page 8 of 15
       15.    On November 1, 2018, at approximately 12:48 p.m., BRIMMAGE called

ARNOLD, and they discussed what I believe to be the effects of the synthetic marijuana HILL

overdosed with that morning, based on other people’s usage of the same strain of synthetic

marijuana. ARNOLD stated he had to “do Dragos the same way, man, I had just slam that nigga

on my momma’s floor” after he ingested what agents believe to be the same synthetic marijuana.

BRIMMAGE discussed a similar situation with a subject she identified as “Mike Lawrie,” stating,

“you just gotta know your limit. That’s it, just tag the mutha fucka man and get high. Like they

don’t gotta get greedy high.” I believe this conversation concerned the ingestion of synthetic

marijuana and what had to be done by ARNOLD and BRIMMAGE to calm “Dragos” and “Mike

Lowrie” down after the synthetic marijuana was ingested. I also believe HILL, ARNOLD and

BRIMMAGE are involved in the usage and distribution of synthetic marijuana causing overdose

reactions to people in the Columbia, Boone County, Missouri area.

       16.    On October 31, 2018, at approximately 6:14 p.m., ARNOLD called HILL and

asked, “you at the house” (2800 South Providence Road, Apt. 1B, Columbia, Boone County,

Missouri). HILL stated he was and ARNOLD asked, “you still on deck?” HILL responded, “yup,”

and ARNOLD advised, “Let me slide on you.” Based on my training, experience and knowledge

of this investigation, I believe ARNOLD wanted to know if HILL had any marijuana to sell (“you

still on deck?”). I believe HILL acknowledged he had marijuana for sale, and ARNOLD advised

he would come over to HILL’s residence to purchase the marijuana.

       17.    On November 5, 2018, at approximately 11:49 a.m., HILL called ARNOLD and

during their conversation, HILL claimed he had not heard from ARNOLD since ARNOLD left

HILL’s residence with “that motherfucking thundercat on your hip” (firearm). ARNOLD asked if


                                               9




        Case 2:18-sw-03113-WJE Document 1-1 Filed 11/13/18 Page 9 of 15
HILL had “that same shit” (the same synthetic marijuana that caused HILL to overdose

previously). HILL stated he still had “that heat.” ARNOLD then warned HILL he needed to “put

some cut on that shit” before “you kill a nigga.” HILL explained ARNOLD just needed to “roll

joints like he was in the penitentiary” by adding some “tobacco or some black and mild” to the

joint along with the synthetic marijuana. ARNOLD continued to talk about the strength of the

product, stating it was “so strong, nigga you could turn one zip into two.” Based on my training,

experience and knowledge of this investigation, I believe HILL and ARNOLD were discussing

the strength of the synthetic marijuana that caused HILL and others to overdose. I also believe

HILL and ARNOLD discussed needing to dilute the synthetic marijuana before someone died due

to an overdose, while also inflating the weight of the product to maximize profit through its

distribution.

        18.     On November 8, 2018, at approximately 12:54 p.m., DEMARCUS CAIN called

ARNOLD and during their conversation, CAIN stated, “Hey, they had a thing in the paper, bro.”

ARNOLD asked, “What? About K2?” CAIN continued that there has been “Hella overdoses” and

claimed, what I believe to be the source of the K2 causing the overdoses, “I called him this

morning. I said bro it’s Fentanyl in that shit. That’s what’s makin’ them muhfuckas drop.” CAIN

claimed the source “didn’t say shit. Didn’t say nothin’. Changed the whole subject” when CAIN

confronted him about the presence of Fentanyl in the K2. Arnold interrupted, “Fentanyl, Fentanyl

makin’ people (unintelligible).” CAIN laughed and stated the K2 was “makin’ ‘em go outside

they body.” CAIN continued to talk about the person, whom I believe is the source of the K2, was

“on one” when CAIN called. CAIN also described meeting with this unidentified source the last

time the source was under the influence of the substance when he stated, “If you could have seen


                                               10




        Case 2:18-sw-03113-WJE Document 1-1 Filed 11/13/18 Page 10 of 15
him with that pistol, bro, you’d been like uh, uh. He was on some bullshit.” Based upon my

training, experience and knowledge of this investigation I believe CAIN and ARNOLD were

discussing the synthetic marijuana that was currently causing several overdoses in the Columbia,

Boone County, Missouri area. I also believe CAIN and ARNOLD were mutually talking about

the source of the synthetic marijuana who was utilizing Fentanyl to increase the effect from

ingesting the substance and in turn causing people to overdose.

       19.     On November 9, 2018, CPD officers spoke with Crenda Hill (estranged-wife of

BILAL HILL), who stated HILL was selling “K2.” Crenda advised she had a relative contact her

who stated they had purchased “K2” from HILL and overdosed on the substance. Crenda stated

HILL was currently living with TYHESIA BRIMMAGE.

       20.     On November 10, 2018, CPD Lieutenant Geoff Jones was contacted by a reliable

Confidential Source (“CS”) who stated HILL was selling “K2” from the same residence HILL had

recently overdosed. I believe the CS was referencing the November 1, 2018 incident where CPD

responded to HILL exhibiting behaviors associated with a drug overdose at 2800 South

Providence Road, Columbia, Boone County, Missouri.

       21.     On November 11, 2018, between approximately 3:42 p.m. and 6:19 p.m.,

surveillance observed several vehicles coming to and from HILL’s residence at 2800 South

Providence Road, Apt. 1B, Columbia, Boone County, Missouri. In each instance, an occupant of

the vehicles entered into HILL’s residence and stayed for a brief period before exiting and driving

away from the residence.       Based upon my training, experience and knowledge of drug

investigations, I know frequent and brief contact at a residence is an indicator of controlled

substance distribution. At approximately 6:12 p.m. surveillance observed a vehicle arrive at 2800


                                                11




       Case 2:18-sw-03113-WJE Document 1-1 Filed 11/13/18 Page 11 of 15
South Providence Road, Apt. 1B, Columbia, Boone County, Missouri, and saw a black male exit

the vehicle and enter HILL’s apartment. At approximately 6:18 p.m., surveillance observed a

black male exit the residence and re-enter the gold colored passenger car. At approximately 6:19

p.m., surveillance observed the vehicle turn onto Carter Road without using its turn signal and

requested a CPD patrol vehicle to conduct a traffic stop. At approximately 6:20 p.m., CPD officer

Jameson Dowler and Mark Fitzgerald conducted a traffic stop on the vehicle near the intersection

of Providence Road and Carrie Francke Drive. The driver of the vehicle was identified as Nichole

Wright, the front seat passenger was identified as Phillip Porter and the rear seat passenger was

identified as DURAN JONES. Officer Dowler asked Wright why the occupants of the vehicle

were nervous, Wright stated JONES had “K2” on his person. Detective Fitzgerald asked Porter

and Jones to exit the vehicle. Porter took off his coat before exiting the vehicle and was only

wearing a short-sleeved shirt. Detective Fitzgerald noted this behavior was highly unusual due to

the fact that the outside temperature at the time was approximately 39 degrees and Porter had just

made statements about how cold it was prior to being asked to exit the vehicle. As Jones exited,

officer Dowler observed a plastic bag with plant material consistent with the appearance of “K2”

(a street name for synthetic marijuana) sitting on the seat under where JONES had been sitting.

While Officer Dowler was securing JONES in handcuffs, JONES made a spontaneous utterance

to the effect of “that’s my K2” and “I smoke K2.” After JONES was detained in a patrol vehicle,

Porter indicated he wanted his jacket. Officer Fitzgerald retrieved Porter’s jacket from the vehicle

and searched the jacket prior to giving it to Porter. Inside the left breast jacket pocket, a small

cigar and folded up paper both containing a green leafy plant substance consistent with the

appearance of “K2”. During an interview conducted by Detective Fitzgerald, Wright and Porter


                                                12




       Case 2:18-sw-03113-WJE Document 1-1 Filed 11/13/18 Page 12 of 15
both acknowledged giving JONES a ride from his sister’s house, but neither provided a specific

address or identity for JONES’ sister. I believe based upon my training, experience and knowledge

of this investigation JONES’ sister to be TYHESIA BRIMMAGE and this confirms JONES had

recently left BRIMMAGE’s residence 2800 South Providence Road, Apt. 1B, Columbia, Boone

County, Missouri. I also believe JONES traveled to and from BRIMMAGE and HILL’s residence

with Wright and Porter to purchase synthetic marijuana.

       22.     BRIMMAGE is listed as the subscriber of all utilities at 2800 South Providence

Road, Apt. 1B, Columbia, Boone County, Missouri.           In addition, HILL is currently under

supervision by the Missouri Department of Probation and Parole, and the Missouri Department of

Corrections shows HILL’s address is 2800 South Providence Road, Apt. 1B, Columbia, Boone

County, Missouri. BRIMMAGE and HILL have a child in common and HILL is believed to be

living with BRIMMAGE at the above address.

        23.    Based upon all of the above, I believe HILL’s involvement in drug trafficking is

extensive, and probable cause exists that evidence of the conspiracy to distribute marijuana and

synthetic marijuana, among other controlled substances, will be found at 2800 South Providence

Road, Apt. 1B, Columbia, Boone County, Missouri.

       24.     I believe the investigation, evidence, and the above-intercepted communications

show there is probable cause to believe that HILL is storing bulk quantities of marijuana, synthetic

marijuana, and possibly other controlled substances, United States Currency, and proceeds of drug

distribution at 2800 South Providence Road, Apt. 1B, Columbia, Boone County, Missouri, to

facilitate these drug transactions.




                                                13




       Case 2:18-sw-03113-WJE Document 1-1 Filed 11/13/18 Page 13 of 15
          25 .   I further believe that there is probable cause to believe that HILL and others have

been committing offenses involving the distribution of controlled substances, in violation of Title

21, United States Code, Section 841 (a)(l); the unlawful use of a communications device to commit

and facilitate the commission of drug trafficking offenses, in violation of Title 21 , United States

Code, Section 843(b ); drug trafficking conspiracies, in violation of Title 21, United States Code,

Section 846; money laundering, in violation of Title 18, United States Code, Sections 1956 and

1957; conspiracy to commit money laundering in violation of Title 18, United States Code, Section

1956(h); the possession of firearms by felons and other prohibited persons, in violation of Title

18, United States Code, Section 922(g), and the possession of firearms in furtherance of drug

trafficking offenses and/or crimes of violence, in violation of Title 18, United States Code, Section

924(c).

          26.    Based upon all of the above, I believe there is probable cause that evidence of the

commission of the above listed offenses will be found at 2800 South Providence Road, Apt. 1B,

Columbia, Boone County, Missouri.

          27.    The facts set forth in this affidavit are true and correct to the best of my knowledge

and belief.

          Further, affiant sayeth not.




                                                          orcement Administration




                                                   14




          Case 2:18-sw-03113-WJE Document 1-1 Filed 11/13/18 Page 14 of 15
Sworn to and subscribed before me via telephone on this, the 13th day of November, 2018.




                                    Willie J. Epps, Jr.
                                    United States Magistrate Judge




                                       15




Case 2:18-sw-03113-WJE Document 1-1 Filed 11/13/18 Page 15 of 15
